Exhibit 10.2

 

EXECUTION

 

--------------------------------------------------------------------------------

 

TRADEMARK LICENSE AGREEMENT

 

between

 

Millard S. Drexler,

 

Millard S. Drexler, Inc.

 

and

 

J. Crew Group, Inc.

 

Dated as of October 20, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TRADEMARK LICENSE AGREEMENT (this “Agreement”), dated as of October 20, 2005
(the “Effective Date”), between Millard S. Drexler, Inc., a corporation
incorporated under the laws of Delaware (“Licensor”), Millard S. Drexler (“MSD”)
and J. Crew Group, Inc., a corporation incorporated under the laws of Delaware
(“Licensee”).

 

W I T N E S S E T H:

 

WHEREAS, Licensor has acquired rights in the “Madewell” name and mark for use in
connection with the apparel business and is the registered owner of certain
Madewell Properties (as defined below);

 

WHEREAS, MSD is the Chairman and Chief Executive Officer of Licensee;

 

WHEREAS, Licensee desires to obtain a license to use the Madewell Properties in
connection with certain clothing, footwear and accessories, and Licensor desires
to grant such license, on the terms and subject to the conditions set forth in
this Agreement;

 

WHEREAS, Licensee is also desirous of acquiring the right, interest and title in
and to certain of Licensor’s rights, and Licensor is willing to transfer such
rights, subject to the terms and conditions set forth hereinafter.

 

NOW THEREFORE, in consideration of the foregoing and of the mutual
representations, warranties and covenants contained herein, the undersigned
parties hereby agree as follows:

 

ARTICLE 1

DEFINITIONS

 

SECTION 1.01 Defined Terms. As used in this Agreement, the following capitalized
terms shall have the meanings set forth below.

 

“Agreement” has the meaning set forth in the first paragraph of this Agreement.

 

“Assignment” has the meaning set forth in Section 7.01 of this Agreement.

 

“Cause” has the meaning set forth in the Employment Agreement.

 

“Effective Date” has the meaning set forth in the first paragraph of this
Agreement.

 

“Employment Agreement” means the Amended and Restated Employment Agreement,
dated as of October 20, 2005, by and between MSD, Licensee and J. Crew Operating
Corp.

 

“Good Reason” has the meaning set forth in the Employment Agreement.



--------------------------------------------------------------------------------

“Governmental Authority” means any court, government (national, federal, state,
local or foreign), department, commission, board, bureau, agency, official or
other regulatory, administrative, judicial or governmental authority.

 

“License” has the meaning set forth in Section 2.01 of this Agreement.

 

“Licensee” has the meaning set forth in the first paragraph of this Agreement.

 

“Licensor” has the meaning set forth in the first paragraph of this Agreement.

 

“Licensor Termination Events” has the meaning set forth in Section 9.02 of this
Agreement.

 

“Madewell Business” means the clothing, accessories and footwear business based
on the “Madewell” name, including, without limitation, the business formerly
operated by the Madewell Manufacturing Co., Inc., relating to the design, sale
and distribution of men’s, women’s and children’s clothing, accessories and
footwear (including work-wear, pants, slacks, jeans, shirts and jackets).

 

“Madewell Properties” means the Trademark, all common law and state rights in
the Trademark, the “Madewell” trade name and other associated and derivative
trademarks, service marks, logos, trade names and any other intellectual
property right that Licensor has acquired or may acquire in the future with
respect to the MADEWELL mark, such as rights in any associated clothing,
accessories or footwear designs and business know-how and any domain names
including the Trademark.

 

“Minimum Capital Commitment” means a capital investment of at least $7,500,000,
which may include salary and compensation expenses of dedicated employees, fees
for outside consultants and service providers, capital expenditures and store
opening costs, and advertising, inventory and similar costs, but excluding
overhead, allocated costs of Licensee’s personnel and similar allocated costs.
For purposes of this Agreement, an employee shall be considered dedicated if
such employee works on the Madewell Properties or Supplemental Product Line at
least 75% of the time during an applicable quarter, and to the extent he/she
works less than 100% of his/her time for the Supplemental Product Line the
salary and compensation expense during such period shall be determined on a
pro-rata basis.

 

“Notice” has the meaning set forth in Section 10.01.

 

“Operating Business Unit” means a business unit (regardless of whether it is a
distinct legal entity or a functional division or group within an existing or
future entity) to which market revenues can be attributed, and which has
dedicated personnel resources.

 

“Party” means each of Licensor and Licensee. “Parties” has the correlative
meaning.

 

“Person” means any legal or natural person or entity of any kind, legally
constituted, including an individual, corporation, partnership, limited
liability company, association, trust or other entity or organization, including
a Governmental Authority.

 

2



--------------------------------------------------------------------------------

“Residual Rights” means any and all intellectual property related to the
Madewell Properties or to the Madewell Business, whether acquired before or
after the Effective Date, which have not been granted to Licensee hereunder.

 

“Royalty” has the meaning set forth in Section 6.02.

 

“Supplemental Product Line” means a new line of men’s, women’s and children’s
clothing, footwear and accessories developed by Licensee and separate from
Licensee’s current lines, whether this line is branded with the Madewell
Properties or another mark approved by Licensor pursuant to Section 9.02(c).

 

“Term” has the meaning set forth in Section 9.01.

 

“Trademark” means the trademark MADEWELL in respect of men’s, women’s and
children’s clothing, footwear and accessories, as set forth on Exhibit A, and to
the extent they exist, any corresponding trademark rights or rights of a similar
nature that may exist anywhere in the world in the “Madewell” name, whether
registered or unregistered, and all goodwill associated with any of the
foregoing.

 

“Up-front Fee” has the meaning set forth in Section 6.01.

 

SECTION 1.02 Other Definitional Provisions. As used in this Agreement, neutral
pronouns and any variations thereof shall be deemed to include the feminine and
masculine and all terms used in the singular shall be deemed to include the
plural, and vice versa, as the context may require. The words “herein,” “hereof”
and “hereunder” and other words of similar import refer to this Agreement as a
whole, as the same may from time to time be amended or supplemented and not to
any particular subdivision contained in this Agreement. The word “including”
when used herein is not intended to be exclusive, or to limit the generality of
the preceding words, and means “including, without limitation.” References
herein to an article, section, subsection, clause, paragraph or schedule shall
refer to the appropriate Article, Section, subsection, clause, or paragraph of
this Agreement, unless expressly stated otherwise. Where either Party’s consent
is required hereunder, except as otherwise specified herein, such Party’s
consent may be granted or withheld in such Party’s sole discretion.

 

3



--------------------------------------------------------------------------------

ARTICLE 2

TRADEMARK LICENSE

 

SECTION 2.01 Scope of License. During the Term, Licensor grants to Licensee an
exclusive right and license throughout the world to use the Madewell Properties
in connection with any clothing, footwear and accessory items, including in
connection with any pre-existing “Madewell” product offerings to which Licensor
may have any rights, and the Supplemental Product Line (the “License”). The
foregoing License shall include the exclusive worldwide right to use the
Madewell Properties, including as a trade name, service mark, and for any other
purpose, including in any promotional materials, advertisements, as a domain
name, company name and signage, that Licensee deems beneficial to the
development and commercialization of the Madewell Properties.

 

SECTION 2.02 Form of Use. Without limiting the foregoing and for the avoidance
of doubt, Licensee may use the Madewell Properties pursuant to the above License
in combination with any trademarks, service marks, logos, symbols, slogans,
trade names, corporate names, product names or commercial slogans whether owned
by Licensee or by any other Person. Subject to Licensor’s interest in the
Madewell Properties, Licensee shall own all rights in any new trademarks used in
connection with the Madewell Properties.

 

SECTION 2.03 Trademark/Copyright Notice. Licensee agrees to use such trademark
or copyright notices as may be reasonably requested by Licensor to protect
Licensor’s rights in the Madewell Properties.

 

SECTION 2.04 Sublicense. The License includes the right of Licensee to grant a
sublicense of lesser or of the same scope and extent as the License to other
Persons. Each such sublicense shall be consistent with and subject to the terms
and conditions of this Agreement, including, without limitation, with regard to
quality control. Licensee agrees to guarantee the performance of each of its
sublicensees.

 

SECTION 2.05 Recognition of Licensor’s Contribution. Licensee shall use
commercially reasonable efforts to identify Licensor in catalogues and
promotional materials describing the Madewell company as the “founder” and
“creator” of any business developed by Licensee under or as part of the Madewell
Properties, including the Supplemental Product Line, whether such business is
operated by Licensee or its permitted assignee and regardless of any Assignment
pursuant to Section 7.01 or any termination of this Agreement.

 

SECTION 2.06 Recording of Licences. Licensee shall have the right to register
the License at its expense in any jurisdictions. To the extent necessary,
Licensor shall grant Licensee consents and powers of attorney for the limited
purpose of recording the License. Nothing in the foregoing shall limit Licensor
from, in its discretion, registering the License in any jurisdiction. Licensor
shall not assign, license or otherwise purport to transfer any interest in the
Madewell Properties during the Term without the prior written consent of
Licensee.

 

SECTION 2.07 Ownership. All uses of the Madewell Properties shall inure to the
sole benefit of Licensor. Licensee shall not acquire any rights in the Madewell
Properties by virtue of any use it makes of the Madewell Properties. Licensee
shall not attempt to register the

 

4



--------------------------------------------------------------------------------

Trademark as a trademark, service mark or other designation of source, either
alone or as part of its own mark, nor shall Licensee use, adopt as its own, or
attempt to register any trade name or domain name comprising or including any of
the Madewell Properties without Licensor’s prior written consent, such consent
not to be unreasonably withheld or delayed. Licensor represents and warrants
that it is the sole and exclusive owner of all right, title and interest to the
trademark registrations listed in Exhibit A hereto, that it has all the rights
necessary to effectuate the transfers granted under this Agreement without
payment to any other Party, and that it has not provided any contingent
interest, option or security interest in any Madewell Properties. To the best of
MSD’s knowledge, Licensor is not aware of any conflicting claims to the
Trademark.

 

ARTICLE 3

COVENANTS RESPECTING THE MADEWELL PROPERTIES

 

SECTION 3.01 Avoidance of Adverse Actions by Licensor. Licensor hereby covenants
that it shall not take any action that would jeopardize or impair Licensee’s
rights in the Madewell Properties, the legality and/or enforceability of the
Madewell Properties or Licensee’s right to acquire all right, title and interest
in the Residual Rights.

 

SECTION 3.02 Notices. Licensee agrees to use reasonable commercial efforts
during the Term to include notices and legends in accordance with its existing
policies relating to trademarks that it owns.

 

SECTION 3.03 Infringement. Licensor represents that it is not aware of any
infringement by a third party of any of the Madewell Properties, and to the best
of its knowledge, the use of the Madewell Properties, including the Trademark,
as contemplated hereunder shall not infringe on the rights of any third parties.

 

ARTICLE 4

MAINTENANCE OF QUALITY CONTROL

 

SECTION 4.01 Quality Control. Licensee agrees that all uses of the Trademark
shall be in connection with goods of a quality commensurate with the quality of
similar goods provided by Licensee as of the Effective Date, and that the
manufacture, marketing and sale of all items in the Supplemental Product Line
bearing the Trademark shall conform to all applicable laws and regulations.
Subject to Licensor’s right of approval as set forth below, Licensee shall have
sole and exclusive right to select the designs, clothing and logos to be used
with the Madewell Properties, provided that it complies with the foregoing
provision.

 

SECTION 4.02 Inspection and Approval. In the event MSD is no longer employed or
otherwise involved in the management of Licensee, Licensee agrees to submit, at
Licensor’s request and at no cost to Licensor, production samples of new
products that are introduced in to the Supplemental Product Line (collectively
“Samples”) for Licensor’s inspection and approval. If Licensor disapproves any
Samples, it shall set forth its reasonable basis for such disapproval in writing
within three days of receiving such samples, otherwise they shall be deemed
approved, and Licensee shall make such reasonable changes as may be necessary to
comply with Licensor’s reasonable requirements.

 

5



--------------------------------------------------------------------------------

SECTION 4.03 Product Warranties. Licensee shall at its own cost handle all
product warranty and/or guarantee issues, compliance requirements and consumer
inquires or complaints relative to any of the Supplemental Product Line
(collectively, “Consumer Inquiries”). In the event MSD is no longer an employee
or otherwise involved in the management of Licensee, upon Licensor’s request,
Licensee shall advise Licensor in writing of the manner in which it handled any
specific product quality and design issues that have resulted in an abnormal
level of Consumer Inquiry over the past six months relative to Licensee’s other
similar product lines.

 

SECTION 4.04 Product Recalls. In the event MSD is no longer employed or
otherwise involved in the management of Licensee, Licensee shall promptly advise
Licensor of any product recall considerations or deliberations related to the
Supplemental Product Line and provide Licensor with the right to attend and have
input into such deliberations. Licensee shall bear any and all costs related to
any product recall, whether voluntary or required by a governmental authority or
Licensor.

 

ARTICLE 5

REGISTRATION, MAINTENANCE AND PROTECTION OF PROPERTIES

 

SECTION 5.01 Registrations. Licensee shall be responsible for the registration
and maintenance of the Madewell Properties in any jurisdiction. Subject to
pre-existing registrations and applications and applicable trademark law,
Licensee may, at its sole discretion and at its own cost, file all appropriate
applications deemed necessary by Licensee to protect the Madewell Properties,
including, without limitation, applications for registration in any jurisdiction
where such Madewell Properties are not registered and where an application to
register is not pending with a Governmental Authority, and applications for
renewal of existing registrations. Licensor shall assist Licensee, at Licensee’s
expense, to the extent necessary in Licensee’s reasonable opinion, in the
registration and maintenance of the Madewell Properties, including, without
limitation, in the filing and prosecution of any trademark application,
copyright application or other applications for the Madewell Properties. In the
event that Licensee elects not to prosecute any trademark or service mark
application for the Trademark, or not to maintain any trademark, service mark or
domain name registration comprising or including the Trademark, Licensee shall
provide Licensor with written notice sufficiently in advance of any pending
deadline to enable Licensor to assume the foregoing tasks if it so desires.

 

SECTION 5.02 Protection. Licensee shall be responsible for taking and for
determining whether or not to take, any action(s) it deems appropriate in its
sole discretion with respect to any opposition, challenge, unauthorized use,
infringement or dilution of the Madewell Properties, and Licensor shall fully
cooperate with Licensee, at Licensee’s sole cost and expense, in connection with
any such actions, including, if necessary, by joining Licensee as a party to any
proceeding; provided, however, that Licensee shall, at Licensor’s reasonable
request, promptly: (i) notify Licensor of material developments with respect to
such actions; (ii) deliver to Licensor copies of all material pleadings,
judicial orders and other material court filings respecting such actions; and
(iii) notify Licensor of any offers of settlement related to such actions that
it receives or proposes to make. Licensor shall have the right to approve any
settlement, such approval not to be unreasonably withheld or delayed. Licensor
may at any time upon written Notice to Licensee decide to pursue any opposition,
challenge, unauthorized use,

 

6



--------------------------------------------------------------------------------

infringement or dilution of the Madewell Properties, which has not been pursued
by Licensee, and Licensee shall fully cooperate with Licensor, at Licensor’s
sole cost and expense, in connection with any such action, provided, however,
that if Licensee reasonably informs Licensor in writing of reasonable grounds
why pursuit of such opposition, challenge, unauthorized use, infringement or
dilution is inconsistent with the business interests of Licensee, Licensor will
not take any action before the protection of such interests of Licensee are
guaranteed. Licensor shall not have any rights against Licensee for damages or
other remedies by reason of Licensee’s decision not to prosecute any opposition,
challenge, unauthorized use, infringement or dilution by third parties of the
Madewell Properties.

 

SECTION 5.03 Damages Recovered. Without limiting the foregoing, any damages
recovered from any entity that is found to have infringed any Madewell
Properties during the Term (whether on the basis of proven damage, payment of
the infringer’s profit or as a royalty at a normal rate) shall be allocated as
follows: the Party bringing the action shall be entitled to any damages awarded
in connection therewith after all costs of the action of each Party (which have
not been compensated by the infringer) have been covered.

 

SECTION 5.04 Notice of Infringement. The Parties promptly shall inform each
other of any infringement or imitation of the Madewell Properties by third
parties of which they become aware, or of any claim that any of the Madewell
Properties are invalid or that the use of the Madewell Properties infringes any
third party rights. Licensor shall make no comment or admission to any third
party in respect thereof except pursuant to any judicial order binding upon it.

 

ARTICLE 6

ROYALTY AND UP-FRONT FEE

 

SECTION 6.01 Up-front Fee. In consideration of Licensor’s acquisition costs to
date associated with the Madewell Properties, Licensee shall pay to Licensor the
one-time up-front fee specified in Exhibit B (the “Up-front Fee”) in the amount
of Licensor’s documented costs in acquiring and developing the Madewell
Properties and negotiating this Agreement, including attorneys’ fees. Licensee
shall pay the Up-front Fee to Licensor within thirty (30) days of the Effective
Date. If the Up-front Fee is not paid when due, it shall bear interest at a rate
of twelve percent (12%) per annum or the highest rate permitted by law,
whichever is least, from the date on which payment is due until paid.

 

SECTION 6.02 Royalty. In consideration of the License granted by Licensor to
Licensee hereunder, during each fiscal year during the Term Licensee shall be
required to pay to Licensor a royalty of $1 (one US dollar) (the “Royalty”),
which amount may be prepaid to Licensor upon execution of this Agreement;
otherwise, Licensee shall make such Royalty payments sixty (60) days after the
end of each fiscal year or as otherwise agreed.

 

SECTION 6.03 Taxes. Each payment made under this Agreement shall, except as
required by law, be made without withholding or deduction for or on account of
any taxes. If any taxes are required to be withheld or deducted from any such
payment, the payor shall make payment thereof when due to the appropriate
Governmental Authority. As soon as practicable after each such payment of taxes,
the payor shall deliver to the payee an official receipt or a certified copy
thereof evidencing such payment.

 

7



--------------------------------------------------------------------------------

SECTION 6.04 Audit Right. Upon Licensee’s providing notice that it has satisfied
the Minimum Capital Commitment, Licensor or its authorized agent shall have the
right for ninety (90) days from such date, during regular business hours and
upon reasonable notice, to have an independent auditor under an appropriate
agreement of confidentiality examine and copy, subject to reasonable
confidentiality obligations, Licensee’s books, records and accounts relating to
the Minimum Capital Commitment. Licensee shall segregate its records related to
the Minimum Capital Commitment from its other records and agrees that such audit
may be used as a basis for resolving disputes under this Agreement.

 

ARTICLE 7

ASSIGNMENT OF RESIDUAL RIGHTS

 

SECTION 7.01 Assignment. In the event that after the Effective Date (i) the
Supplemental Product Line has become an Operating Business Unit of Licensee or
any subsidiary of Licensee and (ii) Licensee has made the Minimum Capital
Commitment with respect to the Supplemental Product Line, Licensor shall,
without further consideration, assign, transfer, convey and deliver to Licensee,
and Licensee shall accept from Licensor, all of Licensor’s right, title and
interest throughout the world in, to and under the Madewell Properties and the
Residual Rights, and all of Licensor’s rights and interests in this Agreement,
except for Licensor’s rights and interests under Sections 2.05 and 7.04 (the
“Assignment”), provided that Licensor’s employment by Licensee has not been
terminated by Licensee without Cause or by Licensor for Good Reason on or prior
to the date the conditions in clauses (i) and (ii) have been satisfied. The
Assignment shall be deemed effective from the date Licensee provides notice to
Licensor that such events have occurred, provided that they have in fact
occurred as of that date.

 

SECTION 7.02 Rights Assigned. Without limiting Section 7.01, the Assignment
shall include (i) all common law rights in the Madewell Properties and the
Residual Rights and (ii) all rights in the registrations and applications for
registration throughout the world that relate to the Madewell Properties and the
Residual Rights together with all benefits of the registrations or applications
for registration and all right, title and interest in and to any renewals and
extensions that may be granted, and together also with all goodwill arising from
all use of the Madewell Properties and the Residual Rights before and after
registration and any other benefit to be derived therefrom, and including all
right and interest in actions and rights of recovery and damages for past
infringement of the Madewell Properties, the Residual Rights and any other
intellectual property rights related to the Madewell Properties and the
Supplemental Product Line that may vest in Licensor or Licensor’s future assigns
or beneficiaries (whether current, conditional or future interest) at the time
of the Assignment. The Assignment is intended to be an absolute assignment and
not by way of security. The right, title and interest is to be held and enjoyed
by Licensee and Licensee’s successors and assigns as fully and exclusively as it
would have been held and enjoyed by Licensor had this Assignment not been made.

 

SECTION 7.03 Further Assurances. At Licensee’s expense, Licensor agrees to
execute and deliver such documents and to take all such actions as Licensee may
reasonably

 

8



--------------------------------------------------------------------------------

request to effect the terms of the Assignment, and to execute and deliver any
and all affidavits, testimonies, declarations, oaths, samples, exhibits,
specimens and other documentation as may be reasonably required to effect the
terms of the Assignment.

 

SECTION 7.04 No Further Assignments. For so long as Licensor is employed by
Licensee, Licensee shall not, without the prior written consent of Licensor
(which may not be unreasonably withheld), sell, assign, transfer, convey or
deliver to any Person any right, title or interest, which was the subject of the
Assignment pursuant to Sections 7.01 and 7.02, provided, however, that the
consent of Licensor for such assignment shall not be required in the case that
Licensee is sold to any other Person or undergoes an initial public offering,
merger, spin off, consolidation or any similar corporate reorganization, and
such right, title or interest is assigned by Licensee to its legal successor
following such transfer, reorganization or initial public offering. The Parties
acknowledge and agree that the foregoing shall not be construed to prohibit the
bargaining, sale, conveyance, assignment, mortgage, pledge, hypothecation,
setting over or transfer to any Person of a security interest in any and all of
Licensee’s rights or interests in and to the Residual Rights or the Madewell
Properties in connection with bank or other financings, which actions Licensor
hereby acknowledges as permitted and to which actions Licensor hereby consents.
Following termination of Licensor’s employment with Licensee, Licensee shall
have the right to assign to any Person at any time and from time to time any
right, title or interest, which was the subject of the Assignment pursuant to
Sections 7.01 and 7.02 of this Agreement.

 

ARTICLE 8

INDEMNITY

 

SECTION 8.01 Defense of Claims. If claims are made against Licensor and/or
Licensee by any third party with respect to use of the Madewell Properties or
the Supplemental Product Line, the Parties shall consult with each other on a
suitable course of action. In no event shall either Party, without the prior
written consent of the other Party, which shall not be unreasonably withheld,
acknowledge the validity of the claim of such party, obtain or seek a license
from such party, or take any other action that might impair the ability of
either party to contest the claim of such party. Licensor shall have the right
to participate fully, at its own expense, in the defense of any claims or suit
instituted against Licensee with respect to the use by Licensee of the Madewell
Properties. Licensee agrees to make reasonable modifications requested by
Licensor in Licensee’s use of the Madewell Properties to resolve or settle a
claim or suit or to eliminate the imminent threat of a claim or suit by any
party, subject to Licensee’s consent, not to be unreasonably delayed or
withheld.

 

SECTION 8.02 Indemnity. Without limiting Sections 5.02, 5.03 and 5.04, Licensee
agrees to indemnify, hold harmless and defend Licensor and its affiliates,
consultants, agents and attorneys from and against any and all claims, debts,
judgments, demands, liabilities, losses, damages, settlements, costs or
expenses, including reasonable attorneys’ fees, incurred as a result of any
claim brought by any third party, to the extent arising out of or in any way
related to, in whole or in part: (a) Licensee’s use of the Madewell Properties;
(b) Licensee’s manufacturing, distributing or marketing of products under the
Madewell Properties or rendering services using the Madewell Properties, whether
such claims are based on product liability laws, the violation of rights of
third parties or otherwise; (c) Licensee’s registration of, or application to
register, any Madewell Properties in any jurisdiction; (d) any misrepresentation
or breach of any representation, warranty or covenant of Licensee contained in
this Agreement; or (e) Licensee’s fraud, gross negligence or willful misconduct.

 

9



--------------------------------------------------------------------------------

ARTICLE 9

TERM AND TERMINATION

 

SECTION 9.01 Term. This Agreement shall become effective as of Licensor’s
receipt of the Up-front Fee and shall, unless terminated earlier pursuant to
Sections 9.02, 9.03, 9.04 or 9.05, remain in full force and effect for thirty
(30) years (the “Term”).

 

SECTION 9.02 Termination by Licensor. In case of occurrence of any of the
following events (the “Licensor Termination Events”), Licensor shall have a
period of ninety (90) days from the date of the Licensor Termination Event
during which Licensor may terminate the License granted by Licensor under this
Agreement by providing written Notice to Licensee, which Notice shall specify an
effective date of the termination of the License (not less than five (5) days
from date of Licensee’s receipt of such Notice):

 

(a) Prior to Licensee making the Minimum Capital Commitment with respect to the
Supplemental Product Line, MSD’s employment with Licensee is terminated by
Licensee without Cause or by MSD for Good Reason;

 

(b) Prior to Licensee making the Minimum Capital Commitment with respect to the
Supplemental Product Line, Licensee discontinues its use of the Trademark as the
primary mark for the Supplemental Product Line in the United States, with no
bona fide intention to resume such use; or

 

(c) Licensee decides, prior to the Assignment but during MSD’s employment with
Licensee and without Licensor’s consent, to pursue or develop a supplemental
product line that is similar to the proposed Supplemental Product Line under any
mark other than the Trademark or J. CREW (or, in each case, associated and
derivative marks, and marks developed with Licensor’s consent in connection with
the development of the Madewell concept).

 

SECTION 9.03 Termination for Bankruptcy. This Agreement shall terminate and all
rights shall, without the requirement of further action, revert to Licensor if
Licensee makes any assignment for the benefit of creditors, or files any
petition under Title 11 of the United States Code, or files in bankruptcy or is
adjudicated as bankrupt or insolvent, or if any trustee in bankruptcy or
insolvency is appointed under the laws of the United States or of any state, in
which event no assignee for the benefit of creditors, custodian, receiver,
trustee in bankruptcy, sheriff or any other officer of the court or official
charged with taking over custody of Licensee’s assets or business may continue
this Agreement or exploit the Madewell Properties if this Agreement terminates
pursuant to this paragraph. Notwithstanding the foregoing, if, pursuant to Title
11 of the United States Code, or any amendment or successor thereto, a trustee
in bankruptcy or Licensee, as debtor, is permitted to assume this Agreement and
does so and, thereafter, wishes to assign this Agreement to a third party, and
that assignment complies with Title 11 of the United States Code, the trustee or
Licensee shall notify Licensor of same. Said notice shall set forth the name and
address of the proposed assignee, the proposed consideration for assignment and
all other relevant details of the assignment. Nothing contained herein shall be
deemed to preclude or impair any rights Licensor may have as a creditor in any
bankruptcy proceeding

 

10



--------------------------------------------------------------------------------

SECTION 9.04 Obligations of Licensee. Notwithstanding anything to the contrary
herein, but without limitation upon Licensee’s obligations under Article 5,
Licensee shall have no obligation or requirement to develop, promote or
commercialize any of the Madewell Properties, including the Trademark, or a
Supplemental Product Line using the Madewell Properties and no such obligation
shall be implied in fact or under any applicable law, including with respect to
any implied contractual covenants. Sections 9.02(b) and (c) constitute
Licensor’s sole recourse relating to the Licensee’s election not to pursue the
use of the Trademark or other Madewell Properties prior to the assignment of the
Madewell Properties to Licensee under the terms of this Agreement.

 

SECTION 9.05 Termination Due to Material Breach. If either Party fails to
correct a material default hereunder, the other Party may give written Notice
specifying the material default and indicating an intent to terminate this
Agreement if the material default is not cured. The Party receiving such Notice
shall have ninety (90) days from the date of receipt of such Notice to cure such
material default. If such material default is not cured by the end of the ninety
(90) day period set forth immediately above, the non-defaulting Party may
terminate this Agreement immediately by written Notice given at any time after
the end of such period, provided that the material default is continuing on the
date of such termination Notice. Notwithstanding the foregoing, with respect to
any material default that cannot reasonably be cured within ninety (90) days, if
the defaulting Party in good faith promptly proceeds to commence to cure the
material default and thereafter proceeds with all diligence substantially to
cure the same, the defaulting Party shall have another ninety (90) days (for a
total of one hundred eighty (180) days) to cure substantially the material
default. If the material default is not substantially cured by the end of such
additional ninety (90) day period, the other Party shall have the right to
terminate this Agreement at any time after the end of such period, effective
immediately upon delivery of a written termination Notice to the defaulting
Party, provided that the material default is continuing on the date of such
termination Notice.

 

SECTION 9.06 Rights and Obligations Upon Expiration or Termination. Upon
expiration or termination of this Agreement prior to the Assignment, Licensee
shall be permitted to sell its remaining inventory of Supplemental Product Line
through a sell-off period of six (6) months (the “Sell Off Period”). At the end
of the Sell Off Period, Licensee shall immediately discontinue the manufacture,
promotion, advertisement, sale and distribution of products using the Trademark,
and other trademarks, service marks, logos or trade names that include or become
exclusively associated with the name “Madewell” and any domain names including
the Trademark, and Licensee shall deliver to Licensor, or destroy or alter, all
molds, dies, prints or other equipment that embody such marks and shall provide
Licensor with a letter signed by an officer of Licensee confirming depletion or
destruction of such inventory and materials.

 

SECTION 9.07 Rights and Obligations Upon Termination in Accordance with
Section 9.02. Without limiting Section 9.06 of this Agreement, and in addition
to the rights and obligations set forth thereunder, upon termination of this
Agreement by Licensor in accordance with Section 9.02:

 

(a) Licensor shall pay back to Licensee the Up-front Fee within ten (10) days of
the completion of the transition period under Section 9.06; and

 

11



--------------------------------------------------------------------------------

(b) Subject to the payment of the Up-front Fee and conclusion of the transition
period, as set forth immediately above, Licensee’s License to use the Madewell
Properties, including any associated goodwill, immediately and automatically
shall terminate and all rights in the Madewell Properties granted to Licensee
under this Agreement shall revert to Licensor.

 

SECTION 9.08 Survival. Sections 2.05, 2.07, 6.03, 8, 9.06, 9.07, 9.08 and 10
shall survive any termination of this Agreement.

 

ARTICLE 10

MISCELLANEOUS

 

SECTION 10.01 Notices. All notices hereunder to each Party (each, a “Notice”)
shall be in writing and shall be deemed to have been given and received when
(i) delivered personally (against receipt) or by courier; (ii) received by
certified or registered mail, return receipt requested, postage prepaid; or
(iii) sent by confirmed facsimile transmission, in each case, at the respective
addresses for the Parties set forth below or at such other address as the
intended recipient may specify in a Notice pursuant to this Section:

 

If to Licensor:

 

Millard S. Drexler, Inc. and/or

Millard S. Drexler

345 California Street, Suite 3300

San Francisco, CA 94104

Attention: Millard S. Drexler

 

With a copy, which does not constitute notice, to:

 

Stephen T. Lindo, Esq.

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019-6099

 

If to Licensee:

 

J. Crew Group, Inc.

770 Broadway

New York, NY 10003

Attention: Board of Directors

 

With a copy, which does not constitute notice, to:

 

Paul Shim, Esq.

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, NY 10006

 

12



--------------------------------------------------------------------------------

SECTION 10.02 Entire Agreement; Amendment. This Agreement (including the
Exhibits hereto, which are hereby incorporated in the terms of this Agreement)
constitutes the entire agreement between the Parties and supersedes any prior
understandings, agreements, or representations by or between the Parties and/or
their affiliates, written or oral, to the extent they related in any way to the
subject matter hereof. None of the terms of this Agreement may be waived,
amended or modified in any way except by an express agreement in writing, signed
by both Parties.

 

SECTION 10.03 No Waiver. No delay or failure on the part of either of the
Parties in the exercise of any right granted under this Agreement, or available
at law or equity, shall be construed as a waiver of such right, nor shall any
single or partial exercise thereof preclude the other Party from the exercise
thereof. All waivers must be in writing and signed by the Party against whom the
waiver is to be effective. Any such waiver shall constitute a waiver only with
respect to the specific matter described in such writing and shall in no way
impair the rights of the Party granting such waiver in any other respect or at
any other time.

 

SECTION 10.04 Severability. In the event that any provision (or portion thereof)
of this Agreement is determined by a court to be unenforceable as drafted by
virtue of the scope, duration, extent, or character of any obligation contained
herein, it is the Parties’ intention that such provision (or portion thereof)
shall be construed in a manner designed to effectuate the purposes of such
provision to the maximum extent enforceable under such applicable law. The
Parties shall enter into whatever amendment to this Agreement that may be
necessary to effectuate such purposes.

 

SECTION 10.05 No Assignment. For so long as Licensor is employed by Licensee,
Licensee shall not have the right, without the prior written consent of Licensor
(which may not be unreasonably withheld), to assign (whether by operation of
law, contract or otherwise) any of its interests, rights or benefits or delegate
any of its duties or obligations under this Agreement, provided, however, that
the consent of Licensor shall not be required in the case that Licensee is sold
to any other Person or undergoes an initial public offering, merger, spin off,
consolidation or any similar corporate reorganization. Licensee shall require
any successor (whether direct or indirect, by purchase, merger, consolidation,
operation of law or otherwise) expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that Licensee would have
been required to perform it if no such succession had taken place. As used in
the Agreement, the “Licensee” shall mean both Licensee as defined above and any
such successor that assumes and agrees to perform this Agreement, by operation
of law or otherwise. Any attempted assignment in breach of this provision shall
be void ab initio and of no effect. The Parties acknowledge and agree that the
foregoing shall not be construed to prohibit the bargaining, sale, conveyance,
assignment, mortgage, pledge, hypothecation, setting over or transfer to any
Person of a security interest in any and all of Licensee’s rights or interests
in and to the Madewell Properties in connection with bank or other financings.
Following termination of Licensor’s employment with Licensee, Licensee shall
have the right to assign to any Person at any time and from time to time any of
its interests, rights or benefits or delegate any of its duties or obligations
under this Agreement.

 

13



--------------------------------------------------------------------------------

SECTION 10.06 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York arising out of or relating
to this Agreement and the Parties hereby submit to the exclusive jurisdiction of
such courts in any action or proceeding to enforce an arbitration decision
pursuant to Section 10.11 and irrevocably agree to the laying of venue in such
courts and waive the defense of an inconvenient forum to the maintenance of any
such action.

 

SECTION 10.07 Benefits. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective heirs, successors and legal
representatives.

 

SECTION 10.08 Remedies Cumulative. All remedies in this Agreement are
cumulative, in addition to and not in lieu of any other remedies available to a
Party at law or in equity, subject only to the express limitations on
liabilities and remedies set forth herein.

 

SECTION 10.09 No Third-Party Beneficiaries. Except as expressly provided herein,
no third party is intended, or shall be deemed, to be a beneficiary of any
provision of this Agreement.

 

SECTION 10.10 No Partnership or Joint Venture. Nothing in this Agreement nor in
the course of performance under this Agreement shall be construed to constitute
a partnership or joint venture between Licensor and Licensee. The parties agree
that each is an independent contractor. Licensee shall have no right to obligate
or bind Licensor in any manner whatsoever and nothing contained herein nor in
the course of performance hereunder shall give or is intended to give any right
of any kind to any third party.

 

SECTION 10.11 Dispute Resolution. Any disagreement, dispute, controversy or
claim arising out of or relating to this Agreement or the interpretation hereof
shall be settled exclusively and finally by arbitration conducted in accordance
with the Commercial Arbitration Rules (the “Rules”) or the American Arbitration
Association (the “AAA”), except as amplified or otherwise varied hereby.
Licensee and Licensor jointly shall appoint one individual to act as an
arbitrator within thirty (30) days of initiation of the arbitration. If the
parties fail to appoint such arbitrator, the president of the Association of the
Bar of the City of New York shall appoint as the arbitrator an attorney,
accountant or other professional licensed to practice by the State of New York
who: (i) maintains its/her principal place of business in the New York
metropolitan area; (ii) has substantial experience in trademark matters; and
(iii) has no professional relationship with the parties or their respective law
firms or accountants. Licensee and Licensor shall share equally all fees and
expenses of such arbitrator. The arbitration shall take place in New York, NY.
Any decision or award of the arbitrator shall be final and binding upon the
parties, which hereby waive to the extent permitted by law any right to appeal
or seek review of such award by any court or tribunal. Any arbitration award
shall be paid within thirty (30) days after the decision of the arbitrator.
Judgment upon the award may be entered in any federal or state court having
jurisdiction over the parties and shall be final and binding. Each Party shall
be required to keep all proceedings related to any such arbitration and the
final award and judgment strictly confidential; provided that either Party may
disclose such award as necessary to enter the award in a court of competent
jurisdiction or to enforce the award, and to the extent required by law, court
order, regulation or similar order.

 

14



--------------------------------------------------------------------------------

SECTION 10.12 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original and both of which together shall constitute
one instrument.

 

SECTION 10.13 Headings. The section headings of this Agreement are for reference
purposes only and are to be given no effect in the construction or
interpretation of this Agreement.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

 

Millard S. Drexler, Inc.

  J. Crew Group, Inc.,

By:

 

/s/ Millard S. Drexler

--------------------------------------------------------------------------------

  By:  

/s/ James S. Scully

--------------------------------------------------------------------------------

    Name:   Millard S. Drexler       Name:   James S. Scully     Title:  
President       Title:  

Executive Vice-President and

Chief Financial Officer

Millard S. Drexler    

/s/ Millard S. Drexler

--------------------------------------------------------------------------------

           



--------------------------------------------------------------------------------

EXHIBIT A

 

THE MADEWELL TRADEMARK

 

Country

--------------------------------------------------------------------------------

   Filing No


--------------------------------------------------------------------------------

   Filing Date


--------------------------------------------------------------------------------

  

Registration

No

--------------------------------------------------------------------------------

  

Registration

Date

--------------------------------------------------------------------------------

United States

   72416485    2/24/1972    968,685    9/18/1973

Japan

   2004-
056130    6/17/2004    4858862    4/22/2005



--------------------------------------------------------------------------------

EXHIBIT B

 

UP-FRONT FEE

 

Amount equal to Licensor’s documented costs in acquiring and developing the
Madewell Properties and negotiating this Agreement, including attorneys’ fees,
not to exceed three hundred thousand dollars ($300,000).